    Case 4:19-cv-04274 Document 11 Filed on 11/14/19 in TXSD Page 1 of 3




                  UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF TEXAS
                        HOUSTON DIVISION
TOSHIBA INTERNATIONAL            )
CORPORATION,                     )
                                 )
               PLAINTIFF,        )
v.                               )
                                 )
PABLO D’AGOSTINO, an             ) No. 4:19-cv-04274
individual, SUDHAKAR KALAGA, )
an individual,) PD RENTALS, LLC, )
KIT CONSTRUCTION SERVICES, )
INC., KIT PROFESSIONALS, INC., )
SKBP VENTURES, LLC, and          )
SVSRK ENTERPRISES, LLC,          )
                                 )
               DEFENDANTS.       )

               PLAINTIFF’S STATEMENT NOTING DEATH
      Plaintiff Toshiba International Corporation (“TIC”) makes this Statement

Noting Death pursuant to Rule 25(a) of the Federal Rules of Civil Procedure.

According to information publicly available from the Harris County Institute of

Forensic Sciences, Defendant Pablo D’Agostino died in Houston, Texas on

November 4, 2019. A copy of a report of death from the Harris County Institute of

Forensic Sciences website is attached as Exhibit A to the Declaration of Samuel J.

Sharp accompanying this Statement Noting Death.
    Case 4:19-cv-04274 Document 11 Filed on 11/14/19 in TXSD Page 2 of 3




                                    Respectfully submitted,
Dated: November 14, 2019
                                By: /s/ Justin Synhorst
                                   Justin Synhorst
                                   Texas State Bar No. 24095289
                                   S.D. Tex. Bar No. 3099928
                                   justin.synhorst@whitecase.com
                                   1200 Smith Street, Suite 2300
                                   Houston, TX 77002
                                   tel.: (713) 496-9700
                                   fax: (713) 496-9701
                                    Attorney-in-Charge for Toshiba
                                    International Corporation
                                    OF COUNSEL
                                    Christopher M. Curran (pro hac vice)
                                    ccurran@whitecase.com
                                    Samuel J. Sharp (pro hac vice)
                                    samuel.sharp@whitecase.com

                                    701 Thirteenth Street, N.W.
                                    Washington, DC 20005
                                    tel.: (202) 626-3600
                                    fax: (202) 639-9355
                                    Daniel Fridman (pro hac vice)
                                    dfridman@ffslawfirm.com
                                    Fridman Fels & Soto, PLLC
                                    2525 Ponce de Leon Boulevard, Suite 750
                                    Coral Gables, FL 33134
                                    tel.: (305) 569-7720
                                    fax: (786) 627-4145
                                    Counsel to Toshiba International
                                    Corporation




                                     2
    Case 4:19-cv-04274 Document 11 Filed on 11/14/19 in TXSD Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that on November 14, 2019, I electronically filed the

foregoing Plaintiff’s Statement Noting Death with the Clerk of the Court using the

CM/ECF system. I also caused the Statement Noting Death to be mailed to

Defendants Sudhakar Kalaga, KIT Construction Services, Inc., KIT Professionals,

Inc., SKBP Ventures, LLC, PD Rentals, LLC, and SVSRK Enterprises, LLC, in

accordance with Rule 25(a)(3) of the Federal Rules of Civil Procedure.



                                         Respectfully submitted,


                                     By: /s/ Justin Synhorst
                                       Justin Synhorst
                                       justin.synhorst@whitecase.com
                                       1200 Smith Street, Suite 2300
                                       Houston, TX 77002
                                       tel.: (713) 496-9700
                                       fax: (713) 496-9701
